DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-21 directed to the system of Group III, non-elected without traverse.  Accordingly, claims 15-21 have been cancelled.
Allowable Subject Matter
Claims 1, 4-6, 8, 11-13, and 22-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the specific method steps, and the configuration of the controller to perform the method steps, in particular the control of the first and second expansion valves and bypass valve relative to each other and other components of the system, in combination with all other elements recited, is neither suggested nor disclosed by the prior art of record.
Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure. Cavalleri et al (US Patent Application Publication No. 2019/0203980) and Kim et al (US Patent Application Publication No. 2021/0061067) each disclose a similar system, but they are not prior art and do not disclose the recited method and controller.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530. The examiner can normally be reached 12:00-6:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/Examiner, Art Unit 3763